Citation Nr: 1147261	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  03-32 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for neuropathy to include Charcot-Marie-Tooth disease.


REPRESENTATION

Veteran represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARING ON APPEAL

Veteran and D. H.


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1970 to May 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in October 2002, of the Department of Veterans Affairs (VA), Regional Office (RO) in Jackson, Mississippi. 

In July 2003, the Veteran testified at a hearing before a Decision Review Officer.  In January 2004, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The transcripts of the hearings are in the record.

In August 2009, the Board issued a decision denying the Veteran's claim for service connection for Charcot-Marie-Tooth disease.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Decision in March 2011, the Court reversed and remanded the Board's decision for compliance with the instructions in the decision

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its decision in August 2009, the Board held that the Charcot-Marie-Tooth disease pre-existed service and the increase in disability during service was due to the natural progress of the pre-existing Charcot-Marie-Tooth disease.





In its decision in March 2011, the Court Court held that the Board failed to adequately address whether Charcot-Marie-Tooth disease was the proper diagnosis and that the uncertainty in the diagnosis affected the analysis of the claim. 

In statements in July 2001 and in August 2002, a VA doctor in a neurology clinic at a VA medical center reported that Veteran's DNA testing did not match any known genetic patterns of Charcot-Marie-Tooth disease and that the genetic form of the Veteran's disease has not yet been identified.  

After a request by the Board, a VHA expert noted the Veteran's genetic testing covered demyelinating forms of Charcot-Marie-Tooth disease, but the Veteran has not had genetic testing for the axonal form of Charcot-Marie-Tooth disease.  The VHA expert also noted there was not a detailed assessment of other causes of peripheral neuropathy.  The VHA expert concluded that the in-service NCV testing did not support a diagnosis of Charcot-Marie-Tooth disease.   In the VHA expert's opinion, the Veteran had a length dependent axonal neuropathy.  

In order to address the Court's reason, in part, for vacating the Board's decision further factual development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a neurologist to determine:

a).  The proper diagnosis of the Veteran's neurological disability.  The examination should include reasonable medical testing, such as DNA testing and EMG/NCS studies. 





The VA neurologist is asked to consider: 

The DNA testing by VA in July 2001 and in August 2002, and the report in January 2009 of the VHA expert.  

b).  If the diagnosis is other than Charcot-Marie-Tooth disease, the VA neurologist is asked to address the following: 

i).  Is it clear and unmistakable, that is, obvious or undebatable that the diagnosed condition pre-existed service on the basis of the presentation of symptoms in service?

ii).  If the diagnosed condition pre-existed service, was the pre-existing condition aggravated by service, that is, was there a permanent increase in severity of the pre-existing condition, that is, an irreversible worsening of the pre-existing condition during service on the basis of the manifestations prior to, during, and subsequent to service. 

If there is no increase in severity, aggravation cannot be conceded.  

iii).  Only if there was an increase in severity, then was the increase in disability due to natural progress of the pre-existing condition.  




The Veteran's file must be made available to the VA neurologist for review.

2.  After the development requested has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


